On Application for Rehearing
PER CURIAM.
Counsel for plaintiffs-appellants in their application for rehearing call our attention to the fact that “the admissibility of the police report” was stipulated at the trial below, and they argue that the contents of the report if considered by this court would substantiate the testimony of plaintiffs’ driver that he was favored by the green light. We regret we inadvertently overlooked the stipulation, but even after considering the police report, our view that there was no negligence on the part of defendant remains the same.
Rehearing denied.